Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-8, 11-12, and 18-20 are all the claims.
2.	Claims 1-8, 11-12, and 18-20 are all the claims under examination.

Information Disclosure Statement
3.	The IDS of 3/27/2020 has been considered and entered. The initialed and dated 1449 form is attached.

Specification
4.	The disclosure is objected to because of the following informalities:
The use of the term, BIACore, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
.  
Appropriate correction is required.

Claim Objections
5.	Claim 8 is objected to because of the following informalities:  
a) Claim 8 is objected to as being indefinite for the meaning of “capable”. The term implies that some undefined structure or condition is what predicates whether cross-reacting does or does not occur. Capacity and capability suggest that the cross-reactivity may sometimes occur but not always, and what determines the degree or amount of cross-reactivity is not definite by the use of those term.
b) Claim 8 is objected to for excluding “respective” language as to which binding arm of the bispecific Fc diabody binds to both human and primate CD19 and CD3.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
6.	Claims 1-2, 5-6, 8 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), claiming antibodies with specific properties can result in a claim that does not meet written description even when the antigen(s) bound by the tetra-specific monomer/antibody is known, because representative antibodies meeting the claimed structural and functional limitations have not been adequately described.  See Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  
Along these same lines, a more recent Federal Circuit decision, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  
The importance of this court decision was expounded upon by the Deputy Commissioner for Patent Examination Policy Robert W. Bahr in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages).
Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there was adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody was considered defunct.  
The Memorandum explained that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) except insofar as the MPEP indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.
In particular MPEP § 2163 instructs that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 
Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 

(A) The claims are drawn to a genus of bi-specific Fc diabody species comprising three polypeptide chains with each comprising a binding domain (2 distinct VH/VL pairs and an Fc domain) functionalized to: bind to a genus of corresponding specific antigens, i.e., anti-CD19, anti-CD3 and FcR, and to mediate a therapeutic effect for any disease or condition associated with the expression of CD19 in a subject, in vivo.
The claims encompass re-organized, rearranged antibody VH/VL domains into non-conventional multichain, bi-specific diabody structures further comprising non-conventional heterodimerization domains and cysteine-containing domains, which lend further complexity to the conformation and configuration of the molecule as a whole.
MPEP 2144.08 states in part: In the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”

B) Does the specification support the breadth and scope of disease and disorders used to treat the generic structure of the claims?

In the case of in vitro assays, the bi-specific Fc diabody construct designated “DART-A” (anti-CD19 x anti-CD3) is supported in its specific binding (Example 1-3), redirected T-ce3ll killing of cancer cells (Example 4), autologous B-cell depletion (Example 5), cytokine release (Example 6), human and monkey T cell activation (Example 7), and autologous depletion of CLL in patient samples (Example 15).

In the case of in vivo assays, the bi-specific Fc diabody construct designated “DART-A” (anti-CD19 x anti-CD3) is supported in its inhibition of co-mixed B cell tumor growth (Example 9), human tumor cell graft model (Example 10), dosing/toxicity study (Example 11), half-life in vivo (Example 12), diffuse and disseminated lymphoma/ leukemia (Example 13), and pharmacokinetics (Example 14). 

Beyond the single exemplar of the DART-A structure, the specification does not disclose what first, second and third polypeptides binding any CD19 protein, any CD3 protein and any Fc domain have been combined into the bi-specific Fc diabody construct and that are sufficient to retain corresponding antigen binding specificity much less to effectuate a CD19-expressing cancer-cell treatment effect. 
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of bi-specific (anti-CD19 x anti-CD3) Fc diabody construct. 

C) A priori, the number of treatment-functionalized bi-specific (anti-CD19 x anti-CD3) Fc diabody construct encompassed by the claims is very large and unpredictable. It is possible a large number of antigen binding domains in the context of the claimed structure will maintain binding specificity and treatment effectiveness, or, conversely, few antigen binding domains of the claimed structures will maintain binding specificity and treatment effectiveness. The specification does not provide sufficient direction or guidance as to the particular structural elements necessary to put the skilled artisan in possession of the claimed genus of recombinant structures much less the combination of all possible antigen binding domains. 
One reason the instant specification does not put the skilled artisan in possession of the claimed genus of bi-specific (anti-CD19 x anti-CD3) Fc diabody constructs is because the skilled artisan knows the immune response to any given immunogen, and, in turn, the structure of an antibody produced during the immune response is a function of a number of unpredictable factors including, e.g., the precise structure of the immunizing antigen, the method of immunization, and the process of antibody variation, i.e., the immune response is very sensitive.  
Again, as described above the number of antigen binding domains having the functional features of the instant claims may be vast or they may be small; regardless what is certain is that the number of antibodies that would need to be screened to determine if one has obtained members of the claimed genera representative of their potential diversity is vast.
Moreover, the teachings of the instant specification fail to put the skilled artisan in possession of the breadth of bi-specific (anti-CD19 x anti-CD3) Fc diabody constructs having binding specificity for just any CD19 protein, just any CD3 protein, just any Fc receptor and just any combination thereof, because specific CDR combinations for the VH/VL and specific interactions with different FcR are expected, a priori, to contribute to the antigen binding.  However, neither the instant specification nor the knowledge in the art establish which CDR or which VH and VL are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical for the full breadth and scope of the antigen binding domains for the instant claims.
A description adequate to satisfy 35 U.S.C. § 112(a) must clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent’s specification” (In re Katz Interactive Call Processing Patent Litig. 639 F.3d 1303, 1319 (Fed. Cir 2011).
	Scope of the claimed genus of antigen binding domains
By the time the invention was made, it was also well-established in the art that the formation of an intact antigen-binding surface on an antibody required the association of the complete heavy and light chain variable regions, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Franssen, Frontiers in Bioscience, 13:1619-33 (2008) (PTO-892) (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). While this overall architecture is shared among antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level, even when the same antigen is bound (see also Edwards et al., J Mol Biol 334:103-118 (2003) (PTO-892), summarized in Abstract and Conclusion.
	Methods of preparing antibodies from a variety of species to a protein or peptide of interest were well-established in the art at the time the invention was made. But application of those methods to any given antibody was still a matter of trial-and-error testing, and the skilled person could not automatically predict which residues in the CDRs would be tolerant of mutations, or which amino acid substitutions would maintain antigen binding. Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. For example, it is generally the case that absent the fundamental structure provided for by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, a person of ordinary skill cannot visualize or otherwise predict, what an antibody with a particular set of functional properties would look like structurally. 
Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Lippow, for example, teaches that a single point mutation in the CDR of a parent antibody led to as much as an eightfold improvement in binding affinity in the resulting mutant (p. 1172, left col., lines 7-8 from end of first full paragraph and Table 1a) (Lippow et al., “Computational design of antibody-affinity improvement beyond in vivo maturation,” Nature Biotechnology, 25(10):1171-1176 (2007) (PTO-892).
Sulea teaches that individual point mutations gave an improvement of one order of magnitude in binding affinity, which in turn, generated a 6-fold enhancement of efficacy at the cellular level (Abstract) (Sulea et al., “Application of Assisted Design of Antibody and Protein Therapeutics (ADAPT) improves efficacy of a Clostridium difficile toxin A single-domain antibody," Scientific Reports, 8(260):1-11 (2018) (PTO-892). Hasegawa et al. reports that a single amino acid substitution in the variable region was sufficient to alter the efficiency of biosynthesis and the variant antibody acquired stronger binding affinity to its antigen than the parent (Hasegawa et al., “Single amino acid substitution in LC-CDR1 induces Russell body phenotype that attenuates cellular protein synthesis through elF2a phosphorylation and thereby downregulates IgG secretion despite operational secretory pathway traffic,” MABS, VOL. 9, NO. 5, pp. 854-873 (2017) (PTO-892)). Altshuler teaches that generally, “CDR mutations should not involve residues that can play structural functions (form parts of the domain ‘internal core’, internal salt bridges, hydrogen bonds, etc.).” “Usually these are conservative residues, and any substitution of these residues causes decrease[s] in affinity” (Altshuler et al., “Generation of Recombinant Antibodies and Means for Increasing Their Affinity,” Biochemistry (Moscow), 75(13):1584-1605 (2010) at p. 1600, col. 1, para. 2, lines 1-5 (PTO-892). Accordingly, a person of ordinary skill in the art would have recognized that it was highly unpredictable that any of the VH or VL domains against any CD19 protein or any CD3 protein could be inserted into the structures of the instant claims, without increasing, eliminating, or in some way altering antigen binding.

D) Are the disclosed species representative of the claimed genus? 
It is asserted that the disclosed species of antigen binding domains are not representative of the claimed genus because the claims encompass any and all kinds of antigen binding domains for the combination of bi-specific (anti-CD19 x anti-CD3) Fc diabody constructs. The genus of all possible antigen binding domains is unpredictable whether the structure/function correlation is for binding to the genus of claimed antigens. 

	E) Has Applicant provided a common structure sufficient to visualize the genus?
It is unclear what structural features the corresponding antigen binding domains (i.e., anti-CD19, anti-CD3 and FcR binding) within the format of the bispecific Fc diabody constructs need to share in order to maintain binding affinity and stability. Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of the claimed antigens was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage it. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus of antigen binding domains much less within the context of the bispecific Fc diabody formats for reliably assigning different antibody structures based on sequence data for two antibody clones, which would support the premise that the inventors possessed the full scope of the claimed invention having specific binding combined with therapeutic effect against any CD19-expressing disease or disorder..
Conclusion
Given the above the skilled artisan cannot extrapolate from the disclosure of the instant specification to establish possession of the breadth of the bispecific Fc diabody formats having separate and distinct binding domains with a binding specificity for different antigens encompassed by the instant claims.
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Note: Claim 7 is free from the art with respect to the combination of claims elements (A)-(C) but has not been shown to meet the structure/function requirement for both a specific binding and treatment outcome effect for the genus of CD19-expressing disorders or conditions to place Applicants in possession of the claim itself.


Conclusion
7.	Claims 18-20 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANN BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643